Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 have been examined.
Response to Amendment
The amendment filed on 6/24/2021 is sufficient to overcome the prior art rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8-13, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bui et al. (20180075512) in view of Wadhwa et al. (20210012406) further in view of Al Jadda et al. (20210073891).
As per claims 1, 13, 18,
Bui discloses a system, a method and a non-transitory computer readable medium comprising: a computing device configured to:
obtain, for an anchor item, a plurality of recommended items (par 26, 68) Bui describes an example where recommendations are made to a user based on that user’s interest in a particular item;
determine a first relevance value for each of the plurality of recommended items (par 42);
obtain a plurality of sponsored items (par 26, 68);
determine a ranking of the plurality of recommended items and at least a portion of the plurality of sponsored items based on the first relevance value for each of the plurality of recommended items and the second relevance value for each of the plurality of sponsored items (par 42) Bui discloses “the order of products in a multi-product recommendation can also be based on the relative ranks, e.g., presenting the item with the top value first, the item with the next highest value second”.
Bui does not explicitly disclose:
determine a second relevance value for each of the plurality of sponsored items based on a relevancy to the anchor item; and
transmit item recommendation data identifying the ranking of the plurality of recommended items and the portion of the plurality of sponsored items.
However, Wadhwa discloses:
determine a second relevance value for each of the plurality of sponsored items based on a relevancy to the anchor item (par 68, 78); and
transmit item recommendation data identifying the ranking of the plurality of recommended items and the portion of the plurality of sponsored items (par 68, 78). Wadhwa discloses “recommended aspects 454 identify a ranking of recommended aspects. Review customization computing device 102 may provide recommended aspects 454 to web server 104, for example, which may use recommended aspects 454 to determine what reviews to display when a user is viewing an item.”
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Wadhwa’s determine a second relevance value for each of the plurality of sponsored items based on a relevancy to the anchor item; transmit item recommendation data identifying the ranking of the plurality of recommended items and the portion of the plurality of sponsored items to Bui’s automatically determining and providing digital item advertisements that may be displayed, for example, on a website. One would be motivated to do this in order to provide merchants’ with the ability to automatically determining and providing digital item review summaries (Wadhwa par 1).
Bui does not explicitly disclose:
determime a similarity value for each of the plurality of sponsored items based on a similarity of attributes between each sponsored item and the anchor item; 
determine the similarity value for at least a portion of the plurality of sponsored items is beyond a threshold.
However, Al Jadda discloses:
determime a similarity value for each of the plurality of sponsored items based on a similarity of attributes between each sponsored item and the anchor item (par 4, 7); 
determine the similarity value for at least a portion of the plurality of sponsored items is beyond a threshold (par 4, 7).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Al Jadda’s determime a similarity value for each of the plurality of sponsored items based on a similarity of attributes between each sponsored item and the anchor item; determine the similarity value for at least a portion of the plurality of sponsored items is beyond a threshold to Bui’s automatically determining and providing digital item advertisements that may be displayed, for example, on a website. One would be motivated to do this in order to provide complementary item recommendations that may be provided responsive to a user selection of an item (Al Jadda par 2).
As per claim 8,
Bui discloses the computing device is configured to determine the portion of the plurality of sponsored items based on a type of the anchor item and each of the plurality of sponsored items (par 67). Bui discloses products in similar categories.
As per claim 9,
Bui discloses the computing device is configured to:
determine a similarity value for each of the plurality of sponsored items based on the anchor item (par 4, 6, 67); and
determine the portion of the plurality of sponsored items based on the similarity values (par 4, 6, 67). Bui discloses a process of determining a similarity matrix: item-to-item.
As per claim 10,
Bui discloses determining the portion of the plurality of sponsored items comprises determining that the similarity value is above a threshold (par 38). See also Wadhwa par 392.
As per claim 11,
Wadhwa discloses the computing device is configured to adjust the second relevance value for each sponsored item of the portion of the plurality of sponsored items based on each sponsored item’s corresponding similarity score (par 397).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Wadhwa’s the computing device is configured to adjust the second relevance value for each sponsored item of the portion of the plurality of sponsored items based on each sponsored item’s corresponding similarity score to Bui’s automatically determining and providing digital item advertisements that may be displayed, for example, on a website. One would be motivated to do this in order to provide merchants’ with the ability to automatically determining and providing digital item review summaries (Wadhwa par 1).
As per claim 12,
Wadhwa discloses receive the item recommendation data (par 68, 78); and display advertisements on a webpage based on the item recommendation data (par 68, 78).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Wadhwa’s receive the item recommendation data; and display advertisements on a webpage based on the item recommendation data to Bui’s automatically determining and providing digital item advertisements that may be displayed, for example, on a website. One would be motivated to do this in order to provide merchants’ with the ability to automatically determining and providing digital item review summaries (Wadhwa par 1).
Claims 2-4, 14, 15, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bui et al. (20180075512) in view of Wadhwa et al. (20210012406) further in view of Al Jadda et al. (20210073891) further in view of Geraghty et al. (20170262899).
As per claims 2, 14, 19,
The Bui, Wadhwa and Al Jadda combination discloses the claimed invention as in claim 1. The combination does not explicitly disclose:
the computing device is configured to: determine a cost value for each of the plurality of sponsored items; and determine the ranking based on the cost value for each of the plurality of sponsored items.
However, Geraghty discloses:
the computing device is configured to: determine a cost value for each of the plurality of sponsored items (par 276, 516); and 
determine the ranking based on the cost value for each of the plurality of sponsored items (par 276). Geraghty discloses rank for any keyword corresponds to a specific cost per click and click through rate. For example, Google uses a score to determine actual CPC that advertisers pay.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Geraghty’s the computing device is configured to: determine a cost value for each of the plurality of sponsored items; and determine the ranking based on the cost value for each of the plurality of sponsored items to the combination’s automatically determining and providing digital item advertisements that may be displayed, for example, on a website. One would be motivated to do this in order to provide merchants with the ability to calculate quality as a measure of the relevance of an ad and the quality of customer experience offered by the sponsored link (Geraghty par 4).
As per claim 3,
Geraghty discloses:
the cost value for each of the plurality of sponsored items is a cost-per-click value (par 257, 350). 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Geraghty’s the cost value for each of the plurality of sponsored items is a cost-per-click value to the combination’s automatically determining and providing digital item advertisements that may be displayed, for example, on a website. One would be motivated to do this in order to provide merchants with the ability to calculate quality as a measure of the relevance of an ad and the quality of customer experience offered by the sponsored link (Geraghty par 4).
As per claims 4, 15, 20,
Geraghty discloses:
determine a final value for each of the plurality of sponsored items based on the cost value and the second relevance value corresponding to each of the sponsored items (par 327); and
determine the ranking based on the final value for each of the plurality of sponsored items (par 327). 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Geraghty’s determine a final value for each of the plurality of sponsored items based on the cost value and the second relevance value corresponding to each of the sponsored items; and determine the ranking based on the final value for each of the plurality of sponsored items to the combination’s automatically determining and providing digital item advertisements that may be displayed, for example, on a website. One would be motivated to do this in order to provide merchants with the ability to calculate quality as a measure of the relevance of an ad and the quality of customer experience offered by the sponsored link (Geraghty par 4).
Claims 5-7, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bui et al. (20180075512) in view of Wadhwa et al. (20210012406) further in view of Al Jadda et al. (20210073891) further in view of Kenthapadi (20180060908).
As per claims 5, 16,
The Bui, Wadhwa and Al Jadda combination discloses the claimed invention as in claim 1. The combination does not explicitly disclose:
the computing device is configured to: normalize the first relevance value for each of the plurality of recommended items; normalize the second relevance value for each of the plurality of sponsored items; and 
determine the ranking of the plurality of recommended items and the portion of the plurality of sponsored items based on the normalized first relevance values for each of the plurality of recommended items and the normalized second relevance values for each of the plurality of sponsored items.
However, Kenthapadi discloses:
the computing device is configured to: normalize the first relevance value for each of the plurality of recommended items (par 40) Kenthapadi teaches normalizing relevance values for keywords associated with a product; 
normalize the second relevance value for each of the plurality of sponsored items (par 40); and 
determine the ranking of the plurality of recommended items and the portion of the plurality of sponsored items based on the normalized first relevance values for each of the plurality of recommended items and the normalized second relevance values for each of the plurality of sponsored items (par 40, 41). Kenthapadi also teaches computing a relevance score which examiner equates with ranking. 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Kenthapadi’s determine a final value for each of the plurality of sponsored items based on the cost value and the second relevance value corresponding to each of the sponsored items; and determine the ranking based on the final value for each of the plurality of sponsored items to the combination’s automatically determining and providing digital item advertisements that may be displayed, for example, on a website. One would be motivated to do this in order to provide merchants with the ability to generate scores for different keywords, using a probabilistic model that takes into account a value expressing how likely the company keyword is to be included in a search query as a search term and/or a value expressing how likely is a search that includes the company keyword as a search term is to produce relevant results, as well as other signals that are indicative of the relative importance of a company represented by the company keyword (Kenthapadi Abstract).
As per claim 6,
Kenthapadi discloses:
normalizing the first relevance value for each of the plurality of recommended items comprises: determining a mean of the first relevance values (par 41);
determining a deviation of the first relevance values (par 33, 41); and
normalizing the first relevance values based on the mean and the deviation (par 41).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Kenthapadi’s normalizing the first relevance value for each of the plurality of recommended items comprises: determining a mean of the first relevance values; determining a deviation of the first relevance values; and normalizing the first relevance values based on the mean and the deviation to the combination’s automatically determining and providing digital item advertisements that may be displayed, for example, on a website. One would be motivated to do this in order to provide merchants with the ability to generate scores for different keywords, using a probabilistic model that takes into account a value expressing how likely the company keyword is to be included in a search query as a search term and/or a value expressing how likely is a search that includes the company keyword as a search term is to produce relevant results, as well as other signals that are indicative of the relative importance of a company represented by the company keyword (Kenthapadi Abstract).
As per claim 7,
Kenthapadi discloses:
normalizing the second relevance value for each of the plurality of sponsored items comprises: determining a mean of the second relevance values (par 41);
determining a deviation of the second relevance values (par 33, 41); and 
normalizing the second relevance values based on the mean and the deviation. (par 40, 41).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Kenthapadi’s normalizing the second relevance value for each of the plurality of sponsored items comprises: determining a mean of the second relevance values; determining a deviation of the second relevance values; and normalizing the second relevance values based on the mean and the deviation to the combination’s automatically determining and providing digital item advertisements that may be displayed, for example, on a website. One would be motivated to do this in order to provide merchants with the ability to generate scores for different keywords, using a probabilistic model that takes into account a value expressing how likely the company keyword is to be included in a search query as a search term and/or a value expressing how likely is a search that includes the company keyword as a search term is to produce relevant results, as well as other signals that are indicative of the relative importance of a company represented by the company keyword (Kenthapadi Abstract).
Response to Arguments
Applicant Remarks filed on 6/24/2021 which include arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection. Please note the addition of Al Jadda to the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109.  The examiner can normally be reached on Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALVIN L BROWN/Primary Examiner, Art Unit 3621